[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
BY THE DIVISION
After trial by jury, petitioner was convicted of possession of narcotics with intent to sell by a non-drug dependent person in violation of Connecticut General Statutes21a-278 (b). A sentence of 15 years, execution suspended after 10 years, 5 years probation, concurrent with the sentence presently being served was imposed.
HISTORY OF OFFENSE
CT Page 8656 Petitioner was arrested after officers observed him discarding an unknown object under a parked car. The object proved to be 24 brown bags of heroin.
Petitioner's attorney emphasized the petitioner's physical and mental problems. He claimed the petitioner suffers from a gross brain tissue impairment. According to the PSI and IQ test administered in 1976, the petitioner's IQ was found to be 64. The PSI also shows the petitioner came from a dysfunctional home. Petitioner's attorney urged the division make some reduction in the sentence because of these factors and because the trial court judge relied on a five-year old PSI during the sentencing.
The assistant state's attorney argued the trial court judge imposed a light sentence considering the petitioner's past record and the type of crime involved.
The trial court judge spoke at great length about petitioner's physical and mental problems with great understanding. However, because of his prior record and the nature of the crime, the trial court judge did not believe a more lenient sentence was indicated.
In reviewing the sentence in this case in accordance with Conn. Practice Book 942, it cannot be found that the evidence imposed was inappropriate or disproportionate in light of the nature of the offense and the character of the petitioner.
The sentence is affirmed.
Purtill, J. Norko, J. Klaczak, J.
Purtill, J., Norko, J., and Klaczak, J. participated in this decision.